     Case 5:19-cv-01572-JDE Document 22 Filed 07/17/20 Page 1 of 1 Page ID #:713




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   OLIVIA VELASCO,              )           No. 5:19-cv-01572-JDE
                                  )
12                                )
                      Plaintiff,  )           ORDER AWARDING ATTORNEY
13                                )
                   v.             )           FEES UNDER THE EQUAL
14                                )           ACCESS TO JUSTICE ACT,
     ANDREW SAUL, Commissioner of )
                                  )
                                              28 U.S.C. § 2412(d)
15   Social Security,
                                  )
                                  )
16                    Defendant.  )
                                  )
17
18
           Based upon the parties’ Stipulation (Dkt. 21), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees of $4,000 under 28 U.S.C. § 2412(d)
20
     and no costs under 28 U.S.C. § 1920, subject to the terms of the above-
21
     referenced Stipulation.
22
23
     Dated: July 17, 2020 _______
24
                                                ______________________________
25                                              JOHN D. EARLY
                                                United States Magistrate Judge
26
27
28
